Title: From James Madison to Albert Gallatin, 2 December 1803 (Abstract)
From: Madison, James
To: Gallatin, Albert


2 December 1803, Department of State. Requests a warrant for $22,222.22 against the appropriation for Barbary negotiations in favor of James Davidson, holder of the enclosed bill drawn upon JM by James Leander Cathcart to the order of Degen, Purviance, and Company of Leghorn. The sum is to be charged to Cathcart’s account.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.


